  Case 16-38061         Doc 36     Filed 12/11/18 Entered 12/11/18 08:58:47              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-38061
         DANICA LIAN MILLER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/01/2016.

         2) The plan was confirmed on 02/08/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 17.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-38061        Doc 36       Filed 12/11/18 Entered 12/11/18 08:58:47                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,716.50
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $10,716.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $502.68
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,502.68

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
CHASE BANK                       Unsecured         600.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,000.00       7,915.73        7,915.73           0.00        0.00
COMMONWEALTH EDISON              Unsecured      1,000.00       1,034.37        1,034.37           0.00        0.00
CREDIT ACCEPTANCE CORP           Unsecured      4,669.00            NA              NA            0.00        0.00
DSNB MACYS                       Unsecured         204.00           NA              NA            0.00        0.00
DSNB MACYS                       Unsecured         204.00           NA              NA            0.00        0.00
ENHANCED RECOVERY CO L           Unsecured         646.00           NA              NA            0.00        0.00
FIRST FEDERAL CREDIT CONTROL     Unsecured         879.00           NA              NA            0.00        0.00
HMC GROUP                        Unsecured      2,909.00            NA              NA            0.00        0.00
HYUNDAI CAPITAL AMERICA          Unsecured     10,683.00            NA              NA            0.00        0.00
HYUNDAI CAPITAL AMERICA          Secured       15,075.00            NA        25,758.00      4,580.87    1,632.95
MIDLAND FUNDING                  Unsecured           0.00        911.78          911.78           0.00        0.00
MIDLAND FUNDING                  Unsecured      1,084.75            NA              NA            0.00        0.00
MIDLAND FUNDING                  Unsecured           0.00        172.97          172.97           0.00        0.00
NELNET                           Unsecured            NA       2,550.01        2,550.01           0.00        0.00
NELNET LOANS                     Unsecured           0.00           NA              NA            0.00        0.00
NELNET LOANS                     Unsecured           0.00           NA              NA            0.00        0.00
NELNET LOANS                     Unsecured      1,147.00            NA              NA            0.00        0.00
NELNET LOANS                     Unsecured      1,397.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         759.41           NA              NA            0.00        0.00
PORANIA                          Unsecured         301.48           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      1,033.00            NA              NA            0.00        0.00
SANTANDER CONSUMER USA           Unsecured     10,143.00            NA              NA            0.00        0.00
SPRINT NEXTEL                    Unsecured         646.00           NA              NA            0.00        0.00
ST IL TOLLWAY AUTHORITY          Unsecured      3,785.00       3,785.00        3,785.00           0.00        0.00
TARGET CORP                      Unsecured         576.00           NA              NA            0.00        0.00
TCF NATIONAL BANK                Unsecured         200.00           NA              NA            0.00        0.00
TD BANK USA                      Unsecured         576.00           NA              NA            0.00        0.00
THE SEMRAD LAW FIRM LLC          Unsecured           0.00           NA              NA            0.00        0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      1,136.00         940.39          940.39           0.00        0.00
UIC MEDICAL CENTER               Unsecured           0.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-38061        Doc 36        Filed 12/11/18 Entered 12/11/18 08:58:47                 Desc Main
                                       Document Page 3 of 4



Scheduled Creditors:
Creditor                                        Claim         Claim        Claim       Principal       Int.
Name                                 Class    Scheduled      Asserted     Allowed        Paid          Paid
US DEPT OF ED NAVIENT SOLUTIONS   Unsecured      4,189.00     17,936.93    17,936.93           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured         325.00           NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      1,911.00            NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      1,928.00            NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      1,943.00            NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      3,396.00            NA           NA           0.00        0.00
US DEPT OF ED/NAVIENT             Unsecured      3,976.00            NA           NA           0.00        0.00
WORLD FINANCIAL NETWORK BANK      Unsecured         533.00           NA           NA           0.00        0.00
WORLD FINANCIAL NETWORK BANK      Unsecured         550.00           NA           NA           0.00        0.00
ZIP CAR                           Unsecured      1,200.00            NA           NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim          Principal               Interest
                                                             Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00              $0.00                $0.00
      Mortgage Arrearage                                      $0.00              $0.00                $0.00
      Debt Secured by Vehicle                            $25,758.00          $4,580.87            $1,632.95
      All Other Secured                                       $0.00              $0.00                $0.00
TOTAL SECURED:                                           $25,758.00          $4,580.87            $1,632.95

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00              $0.00                $0.00
       Domestic Support Ongoing                                $0.00              $0.00                $0.00
       All Other Priority                                      $0.00              $0.00                $0.00
TOTAL PRIORITY:                                                $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                              $35,247.18               $0.00                $0.00


Disbursements:

       Expenses of Administration                               $4,502.68
       Disbursements to Creditors                               $6,213.82

TOTAL DISBURSEMENTS :                                                                        $10,716.50




UST Form 101-13-FR-S (09/01/2009)
  Case 16-38061         Doc 36      Filed 12/11/18 Entered 12/11/18 08:58:47                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
